Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
 This is in response to the amendment filed 04/06/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
Allowable Subject Matter
Claims 11-21, 34-40, 43-52 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 11, 34,  has been amended to recite a nosecone attached to the elongate body, the nosecone configured to pivot away from the elongate body to expose the cutter, wherein an engagement surface between a distal-most annular spine of the plurality of spines and the nosecone is beveled to provide space for the nosecone to pivot. Claim 44 recites a curved portion in the elongate catheter body, the curved portion including a frame having a plurality of annular spines connected together by a longitudinal proximal spine and a
longitudinal distal spine, the longitudinal proximal spine positioned approximately 180 degrees away from the longitudinal distal spine, wherein the longitudinal proximal spine and the longitudinal distal spine are fixedly bent in opposite directions to give the curved portion a fixed s-shape.
	The Office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
page 7, filed 02/05/2021, with respect to the rejection of claims 12, 35 have been fully considered and are persuasive.  The rejection of claims 12, 35 under 35 USC 112, second paragraph has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD G LOUIS/Primary Examiner, Art Unit 3771